Exhibit 10.1

 



  

FINAL

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), is dated as of December 31 2016, by
and between WidePoint Corporation, a corporation organized under the laws of the
State of Delaware (the “Company”), and Jeffrey O. Nyweide (“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and Executive desire to provide for the employment of the
Executive as the Chief Executive Officer and President of the Company, to engage
in such activities and to render such services under the terms and conditions
hereof; and

 

WHEREAS, the Company has authorized and approved the execution of this
Agreement, and Executive desires to be employed by the Company under the terms
and conditions hereinafter provided.

  

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto intending to be
legally bound do hereby agree as follows:

 

1. Appointment, Title and Duties.  During the Employment Term (as defined
below), the Company shall employ Executive to serve as its Chief Executive
Officer and President.  In such capacity, Executive shall report to the Board of
Directors of the Company, and shall have such duties, powers and
responsibilities as are customarily assigned to a Chief Executive Officer and
President of a publicly held corporation.  In addition, Executive shall have
such other duties and responsibilities as the Board of Directors may reasonably
assign him, including serving with the consent or at the request of the Board of
Directors as an officer or on the board of directors of affiliated corporations,
provided that such duties are commensurate with and customary for a senior
executive officer bearing Executive’s experience, qualifications, title and
position. The Executive shall be appointed to serve as a member of the Board of
Directors within ten (10) business days following the Effective Date and the
Company shall, throughout the Employment Term (as defined below), nominate and
recommend his election to the stockholders of the Company.

 

The Company and Executive understand that Executive shall maintain a home office
located at Manchester Center, VT 05255 but he shall be required to spend a
majority of his business time in McLean, Virginia and other Company locations to
fulfill his obligations to the Company. Executive shall be reimbursed for his
travel and living expenses as specified on Exhibit B in accordance with
applicable written policies and guidelines of the Company. To the extent that
there is a conflict between the terms of this Agreement, including Exhibit B
attached hereto, and the written policies and guidelines of the Company with
respect to the reimbursement of such travel and living expenses, the terms and
conditions of this Agreement, including Exhibit B attached hereto, shall govern.

 



 

 

  

2. Term of Employment. The term of the Executive’s employment under this
Agreement shall commence on January 1, 2017 (“Effective Date”) and shall
continue until, and including, the third (3rd) anniversary of the Effective
Date, unless terminated earlier in accordance with Section 6 of this Agreement
or extended as set forth in this Section 2 (the “Employment Term”). Unless
either party delivers written notice of non-renewal to the other party no later
than 90 days prior to the end of the then effective Employment Term, the
Employment Term shall automatically extend for an additional one-year period.
Notwithstanding the foregoing, unless either party has previously delivered
written notice of termination of the Employment Term to the other party in
accordance with the terms of this Agreement, in the event that a Change in
Control is consummated during the Employment Term at a point in time when less
than twelve (12) months shall remain until the expiration of the then-current
Employment Term, the then-current Employment Term shall automatically extend on
the date of consummation of such Change in Control such that the Employment Term
shall continue until, and including, the one (1) year anniversary of the
consummation of the Change in Control, unless terminated earlier in accordance
with Section 6 of this Agreement or extended as set forth in this Section 2.

 

3. Acceptance of Position; Outside Activities. Executive accepts the position of
Chief Executive Officer and President, and agrees that during the Employment
Term he will faithfully perform his duties and will devote substantially all of
his business time and attention to the business and affairs of the Company. 
Notwithstanding the foregoing, the Executive will be permitted: (a) from time to
time, to serve as a member of the board of directors of other for-profit
companies, but not without the prior approval by the Board of Directors of the
Company, which approval may be withheld in the sole discretion of the Board of
Directors; (b) from time to time, to serve as a member of the board of directors
of other non-profit associations, community associations, and not for profit
groups and manage his personal investments in non-competitive entities without
the approval of the Board of Directors of the Company; and (c) to participate in
such outside business activities as are expressly approved by the Board of
Directors and set forth on Exhibit A attached hereto; provided that, the
activities described in clauses (a), (b) and (c) of this Section 3 do not
interfere with the performance of Executive’s duties and responsibilities to the
Company as provided hereunder.   Any compensation or remuneration which
Executive receives in consideration of his service on the Board of Directors of
other companies shall be the sole and exclusive property of Executive, and the
Company shall have no right or entitlement at any time to any such compensation
or remuneration.

 

4. Salary and Benefits. During the term of this Agreement:

 

(a) Salary. The Company shall pay to Executive a base salary at an annual rate
of (i) Three Hundred Thousand Dollars ($300,000) per annum for the initial
twelve (12) month period of the Employment Term; (ii) Three Hundred Twenty-Five
Thousand Dollars ($325,000) per annum for the second twelve (12) month period of
the Employment Term; and (iii) Three Hundred Fifty Thousand Dollars ($350,000)
per annum for the third twelve (12) month period during the Employment Term. The
foregoing amounts are hereafter collectively referred to as the “Base Salary”
and shall be paid in approximately equal installments at intervals based on any
reasonable Company policy which is consistently applied to all other executives
of the Company and in accordance with applicable wage payment laws.  Executive's
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.”

 



 

 

   

(b) Annual Bonus. For each complete calendar year of the Employment Term,
Executive shall be eligible to receive an annual bonus (the "Annual Bonus").
Executive's annual target bonus opportunity shall be equal to 50% of Base Salary
(the "Target Bonus"), based on the achievement of performance goals mutually
agreed upon by the Compensation Committee of the Board of Directors of the
Company (the "Compensation Committee") and the Executive; provided that,
depending on results, Executive's actual bonus may be higher or lower than the
Target Bonus, as determined by the Compensation Committee based on the
attainment of the performance goals. If threshold performance goals are not
achieved, then the Executive may not receive an Annual Bonus for such calendar
year. The dollar value of the Annual Bonus shall be paid by the Company one-half
in cash and one-half in common stock of the Company. All shares of common stock
issued in connection with an Annual Bonus shall be fully vested as of the date
of issuance. The Annual Bonus will be paid within thirty (30) days following the
filing of the Company’s Form 10-K for the applicable calendar year. At the
option of Executive, Executive may, in accordance with the terms and conditions
of the applicable stock agreement and the applicable stock incentive plan of the
Company, elect to have the number of shares of common stock of the Company
Executive is to receive as part of an Annual Bonus reduced by, or Executive may
tender back to the Company, an amount of shares sufficient to satisfy applicable
federal, state and local, if any, withholding taxes arising from the issuance of
such shares to Executive.

 

(c) Stock Option Grant. The Company shall, within ten (10) business days
following the Effective Date, grant to Executive a stock option for the purchase
of 600,000 shares of the Company’s common stock (the “Option”). The exercise
price per share shall be equal to the “fair market value” of the common stock of
the Company as of the date of issuance, with such “fair market value” to be
equal to the last sales price on such date on the national securities exchange
on which the common stock of the Company is then traded. The Option shall be
evidenced by a stock option agreement between Executive and the Company, which
agreement shall provide the following terms: (i) the Option will have a term of
seven (7) years; (ii) subject to Executive’s continuous service status with the
Company and the acceleration provisions discussed below, the Option shall vest
and become exercisable at the rate of 200,000 shares of common stock of the
Company (as adjusted for any stock split, combination or other similar
adjustment in the issued and outstanding shares of common stock of the Company)
on each annual anniversary of the Effective Date during the first three (3)
years of the Employment Term; (iii) the Option will provide for the vesting
schedule set forth in clause (ii) to be accelerated upon the achievement of
certain performance goals to be agreed upon by Executive and the Company; (iv)
the Option will provide that immediately prior to the occurrence of a Change in
Control or upon the termination of Executive’s employment with the Company due
to Executive’s death or disability, the termination of Executive’s employment by
the Company without Cause or the voluntary resignation of Executive for Good
Reason, the Option shall vest and become fully exercisable and the exercise
period of the Option shall extend to 180 days following the Termination Date;
and (v) the Option will allow for cashless exercise of the Option.

 

(d) Additional Equity Award. The Company shall, within ten (10) business days
following the Effective Date, grant to Executive 300,000 restricted shares of
common stock of the Company, with the vesting of the restrictions on such shares
being performance-based, with such performance goals to be agreed upon by the
Company and Executive. The restricted shares of common stock shall be evidenced
by a restricted stock agreement between Executive and the Company. The
restricted stock agreement shall provide that immediately prior to the
occurrence of a Change in Control or upon the termination of Executive’s
employment with the Company due to Executive’s death or disability, the
termination of Executive’s employment by the Company without Cause or the
voluntary resignation of Executive for Good Reason, the restrictions shall lapse
and the shares shall become fully vested. At the option of Executive, Executive
may, upon the vesting of any such restricted shares, elect to have the number of
shares of common stock of the Company on which the restrictions have lapsed
reduced by, or Executive may tender back to the Company, an amount of shares
sufficient to satisfy applicable federal, state and local, if any, withholding
taxes arising from the vesting of such shares.

 



 

 

  

(e) Benefits. During the Employment Term, Executive shall be eligible to
participate in all health, retirement, Company-paid insurance, sick leave,
disability, expense reimbursement and other benefit programs which the Company
or its subsidiaries makes available to any of its senior executives. Executive
shall be entitled to receive four (4) weeks of paid vacation per calendar year.
In addition, Executive shall be entitled to receive the benefits set forth on
Exhibit B attached hereto.

 

(f) Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to Executive pursuant to this Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any law,
government regulation, or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation, or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).

 

5. Certain Terms Defined. For purposes of this Agreement:

 

(a) Executive shall be deemed to be “disabled” or to suffer from a “disability”
if a physical or mental condition shall occur and persist which, in the written
opinion of a licensed physician selected by the Board of Directors in good
faith, has rendered Executive unable to perform the duties set forth in Section
1 hereof for a period of ninety (90) days or more and, in the written opinion of
such physician, the condition will continue for an indefinite period of time,
rendering Executive unable to return to his duties.

 

(b) A termination of Executive’s employment by the Company shall be deemed for
“Cause” if, and only if, it is based upon the following: (i) Executive's
failure, neglect or refusal to perform Executive’s material duties (in each
instance, other than any such failure resulting from incapacity due to physical
or mental illness); (ii) Executive's failure to comply with any valid, material
and legal directive of the Board of Directors; (iii) Executive's engagement in
dishonesty, illegal or disloyal conduct, or willful or grossly negligent
misconduct, which is, in each case, injurious to the interests, reputation or
business of the Company or its Affiliates as determined by the Compensation
Committee of the Board of Directors; (iv) Executive's embezzlement,
misappropriation, or fraud, whether or not related to the Executive's employment
with the Company; (v) Executive's conviction of or plea of guilty or nolo
contendere to a crime that constitutes a felony (or state law equivalent) or a
crime that constitutes a misdemeanor involving moral turpitude; (vi) any
material failure by Executive to comply with the Company's written policies or
rules, as they may be in effect from time to time during the Employment Term; or
(vii) Executive's material breach of any material obligation under this
Agreement or any other written agreement between Executive and the Company.  The
Company shall have the right to suspend Executive with pay, for a reasonable
period to investigate allegations of conduct which, if proven, would establish a
right to terminate this Agreement for Cause, or to permit a felony charge to be
tried.  Immediately upon the conclusion of such temporary period, unless Cause
to terminate this Agreement has been established, Executive shall be restored to
all duties and responsibilities as if such suspension had never occurred. The
Company cannot terminate Executive’s employment for Cause unless the Company has
provided written notice to the Executive of the existence of the circumstances
providing grounds for termination for Cause within 90 days of the Company’s
knowledge of such grounds, and, if the circumstances are susceptible to cure,
the Executive has had at least 30 days from the date such notice is provided to
cure such circumstances; provided, however, that the Company shall be permitted
to terminate Executive’s employment for Cause without any such cure period in
the event of any termination based on subsections (iii) – (v) of this Section
5(b).

 



 

 

 



(c) A resignation by Executive shall not be deemed to be voluntary and shall be
deemed to be a resignation with “Good Reason” if it is based upon (i) a material
diminution in Executive’s title, duties, responsibilities, authority or salary;
(ii) a material reduction in bonus target or benefits; (iii) a direction by the
Board of Directors that Executive report to any person or group other than the
Board of Directors; (iv) a requirement that the Executive relocate; or (v) the
Company’s material breach of this Agreement. Executive cannot terminate
Executive’s employment for Good Reason unless Executive has provided written
notice to the Company of the existence of the circumstances providing grounds
for termination for Good Reason within 90 days of Executive’s knowledge of the
initial existence of such grounds and the Company has had at least 30 days from
the date on which such notice is provided to cure such circumstances if they are
susceptible to cure. If Executive does not terminate Executive’s employment for
Good Reason within 180 days after the first occurrence of the applicable
grounds, then Executive will be deemed to have waived Executive’s right to
terminate for Good Reason with respect to such grounds.

 

(d) “Affiliate” means with respect to any Person, a Person who, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control, with the Person specified.

  

(e) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act.

 

(f) A “Change in Control” occurs if in one or in a series of transactions:

 

(i) Any Person or related group of Persons (other than Executive and his Related
Persons, the Company or a Person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;

 

(ii) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation (or other entity), other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person acquires 33 1/3% or more of the combined voting power of the
Company’s then outstanding securities shall not constitute a Change in Control;
or

 

(iii) The stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 



 

 

 



(g) “Code” means the Internal Revenue Code of 1986, as amended.

 

        (h) “Exchange Act” means the Exchange Act of 1934, as amended.

 

(i) “Person” means any individual, control group as defined in the Exchange Act,
corporation, partnership, limited liability company, trust, association or other
entity.

 

(j) “Related Person” means any immediate family member (spouse, partner, parent,
sibling or child, whether by birth or adoption) of the Executive and any trust,
estate or foundation, the beneficiary of which is the Executive and/or an
immediate family member of the Executive.

 

(k) “Termination Date” shall be determined as follows: (i) if the Executive's
employment hereunder terminates on account of the Executive's death, the date of
the Executive's death; (ii) if the Executive's employment hereunder is
terminated on account of the Executive's disability, the date that it is
determined that the Executive has a disability; (iii) if the Company terminates
the Executive's employment hereunder for Cause, the last date of employment of
Executive; (iv) if the Company terminates the Executive's employment hereunder
without Cause, the date specified in the notice of termination; (v) if the
Executive terminates his employment hereunder with or without Good Reason, the
date specified in the Executive's notice of termination; provided that, the
Company may waive all or any part of the notice period for no consideration by
giving written notice to the Executive and for all purposes of this Agreement,
the Executive's Termination Date shall be the date determined by the Company;
and (vi) if the Executive's employment hereunder terminates due to the
expiration of the Employment Term, the last date of the applicable Employment
Term. Notwithstanding anything contained herein, the Termination Date shall not
occur until the date on which the Executive incurs a "separation from service"
within the meaning of Section 409A of the Code (“Section 409A”).

 



 

 

 



6. Certain Benefits Upon Termination. Executive’s employment shall be terminated
upon the earlier of (i) the expiration of the Employment Term; (ii) the
voluntary resignation of Executive with or without Good Reason;
(iii) Executive’s death or disability; or (iv) upon the termination of
Executive’s employment by the Company for any reason at any time.  In the event
of such termination, the provisions of Section 6(a) shall apply, and in the
event of a Change in Control, the provisions of Section 6(b) shall apply.

 

(a) Termination Other Than in Connection with a Change in Control.

 

(i) Termination on or Prior to the First Anniversary of the Effective Date. If
Executive’s employment by the Company terminates on or prior to the first
anniversary of the Effective Date for any reason other than as a result of a
termination by the Company for Cause or a voluntary resignation by Executive
without Good Reason, then the Company shall pay Executive (i) a lump sum
severance payment in cash equal to six (6) months of Executive’s Base Salary at
the time of such termination (“Year 1 Cash Severance Payment”), and (ii) a
payment equal to the product of (A) the Target Bonus and (B) a fraction, the
numerator of which is the number of days Executive was employed by the Company
during the year of termination and the denominator of which is the number of
days in such year (the "Pro-Rata Bonus"); provided that if employment terminates
by reason of Executive’s death or disability on or prior to the first
anniversary of the Effective Date, then Executive (or Executive’s estate, if
applicable) shall solely be entitled to receive the Year 1 Cash Severance
Payment under this Section 6(a)(i). The Year 1 Cash Severance Payment shall be
paid within 75 days following the Termination Date; provided that, if the
Release Execution Period begins in one taxable year and ends in another taxable
year, payment shall not be made until the beginning of the second taxable year.
The Pro-Rata Bonus amount shall be paid on the date that annual bonuses are paid
to similarly situated executives, but in no event later than two-and-a-half (2
1/2) months following the end of the calendar year in which the Termination Date
occurs.

 

(ii) Termination Subsequent to the First Anniversary of the Effective Date. If
Executive’s employment by the Company terminates subsequent to the first
anniversary of the Effective Date for any reason other than as a result of a
termination by the Company for Cause, a voluntary resignation by Executive
without Good Reason or the expiration of the Employment Term, then the Company
shall pay Executive (i) a lump sum severance payment in cash equal to twelve
(12) months of Executive’s Base Salary at the time of such termination (“Full
Cash Severance Payment”), and (ii) the Pro-Rata Bonus; provided that if
employment terminates by reason of Executive’s death or disability, then
Executive (or Executive’s estate, if applicable) shall solely be entitled to
receive the Full Cash Severance Payment under this Section 6(a)(ii). The Full
Cash Severance Payment shall be paid within 75 days following the Termination
Date; provided that, if the Release Execution Period begins in one taxable year
and ends in another taxable year, payment shall not be made until the beginning
of the second taxable year. The Pro-Rata Bonus amount shall be paid on the date
that annual bonuses are paid to similarly situated executives, but in no event
later than two-and-a-half (2 1/2) months following the end of the calendar year
in which the Termination Date occurs.

 



 

 

  

(iii) Release and Compliance with Agreement. Notwithstanding anything in this
Agreement to the contrary, Executive’s entitlement to any payments under this
Section 6(a) in connection with the termination of Executive’s employment by the
Company without Cause or the termination of Executive’s employment with the
Company by the voluntary resignation of Executive for Good Reason shall be
subject to Executive's compliance with Section 7, Section 17, Section 18 and
Section 22 of this Agreement and Executive’s execution of a release of claims in
favor of the Company, its Affiliates and their respective officers and directors
in a form provided by the Company that is reasonably satisfactory and does not
release the Company from its obligations hereunder that are intended to survive
termination or vested and unforfeited rights under the Company’s employee
benefit and compensation plans (including without limitation, the equity grants
and the acceleration of vesting specified herein) and contains standard
carveouts (the "Release") and such Release becoming effective within 60 days
following the Termination Date (such 60-day period, the "Release Execution
Period"), to the extent permitted by law.

 

(iv) Limitations. The Company shall have no liability under this Section 6(a) if
Executive’s employment pursuant to this Agreement is terminated due to the
expiration of the Employment Term, by the Company for Cause, or by Executive
without Good Reason. If the Executive is paid under this Section 6(a), then the
Executive shall not receive payments under Section 6(b).

 

(b) Termination in Connection with a Change in Control.

 

(i) General. If the Executive’s employment is terminated by the Executive or the
Company for any reason within ninety (90) days prior to or twenty four (24)
months following a Change in Control of the Company other than as a result of
(i) a termination by the Company for Cause, (ii) a voluntary resignation by
Executive without Good Reason, or (iii) the expiration of the Employment
Term,  then the Company shall pay Executive (A) a lump sum severance payment in
cash equal to the Full Cash Severance Payment, and (B) the Pro-Rata Bonus;
provided that if employment terminates by reason of Executive’s death or
disability, then Executive (or Executive’s estate, if applicable) shall solely
be entitled to receive the Full Cash Severance Payment.  The Full Cash Severance
Payment shall be paid within 75 days following the Termination Date; provided
that, if the Release Execution Period begins in one taxable year and ends in
another taxable year, payment shall not be made until the beginning of the
second taxable year. The Pro-Rata Bonus amount shall be paid on the date that
annual bonuses are paid to similarly situated executives, but in no event later
than two-and-a-half (2 1/2) months following the end of the calendar year in
which the Termination Date occurs.

 

(ii) Termination Following Transition Period. In the event that a Change in
Control shall be consummated and Executive shall continue to be employed by the
Company or its successor on an uninterrupted basis as of the date which is the
six (6) month anniversary of the effective date of the consummation of the
Change in Control (“Transition Period Completion Date”), Executive shall have
the option, for a period beginning with the Transition Period Completion Date
and ending at 5 PM Eastern time on the two (2) month anniversary of the
Transition Period Completion Date (the “Elective Termination Period”), to
terminate, with or without Good Reason, Executive’s employment with the Company
or its successor by providing the Company or its successor, on or prior to the
end of the Elective Termination Period, with written notice of the election by
Executive to exercise Executive’s option to terminate Executive’s employment
pursuant to this Section 6(b)(ii), with such termination to be effective ninety
(90) days subsequent to the date of receipt by the Company of such written
notice. In the event that Executive shall timely exercise such option in
accordance with this Section 6(b)(ii), then the Company shall pay Executive (A)
a lump sum severance payment in cash equal to the Full Cash Severance Payment,
and (B) the Pro-Rata Bonus. The Full Cash Severance Payment shall be paid within
75 days following the Termination Date; provided that, if the Release Execution
Period begins in one taxable year and ends in another taxable year, payment
shall not be made until the beginning of the second taxable year. The Pro-Rata
Bonus amount shall be paid on the date that annual bonuses are paid to similarly
situated executives, but in no event later than two-and-a-half (2 1/2) months
following the end of the calendar year in which the Termination Date occurs.

 



 

 

  

(iii) Release and Compliance with Agreement. Notwithstanding anything in this
Agreement to the contrary, Executive’s entitlement to any payments under this
Section 6(b) shall be subject to Executive's compliance with Section 7, Section
17, Section 18 and Section 22 of this Agreement and Executive’s execution of the
Release and such Release becoming effective within the Release Execution Period,
to the extent permitted by law.

 

(iv) Limitations. If Executive is paid under this Section 6(b), then the
Executive shall not receive payments under Section 6(a). If Executive is paid
under Section 6(b)(i), then the Executive shall not receive payments under
Section 6(b)(ii). If Executive is paid under Section 6(b)(ii), then the
Executive shall not receive payments under Section 6(b)(i). The Company shall
have no liability under this Section 6(b) if Executive’s employment pursuant to
this Agreement is terminated (A) due to the expiration of the Employment Term,
(B) by the Company for Cause, or (C) except as set forth in Section 6(b)(ii), by
Executive without Good Reason.

 

(c) Accrued Amounts. If Executive’s employment is terminated for any reason,
Executive shall be entitled to receive: (i) any accrued but unpaid Base Salary
and accrued but unused vacation which shall be paid in accordance with the
Company's customary payroll procedures; (ii) any earned but unpaid Annual Bonus
with respect to any completed calendar year immediately preceding the
Termination Date, which shall be paid on the otherwise applicable payment date;
provided that, if the Executive's employment is terminated by the Company for
Cause, then any such earned but unpaid Annual Bonus shall be forfeited; and
(iii) reimbursement for unreimbursed business expenses properly incurred by
Executive, which shall be subject to and paid in accordance with the Company's
expense reimbursement policy.

 

(d) Timing of Payments. Except as expressly set forth herein, the Company shall
make all payments pursuant to the foregoing subsections (a) through (c)
concurrently with the Termination Date.  Any such termination payments payable
hereunder shall be considered as part-consideration for the covenants provided
by Executive in Section 7 below.

 

(e) [RESERVED]

 

        (f) Gross-Up.

 

(i) If it shall be determined that any payment, distribution or benefit received
or to be received by Executive from the Company (whether payable pursuant to the
terms of this Agreement or any other plan, arrangements or agreement with the
Company or an Affiliate (“Payments”)) would be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then Executive shall be entitled
to receive an additional payment (the “Excise Tax Gross-Up Payment”) in an
amount such that the net amount retained by Executive, after the calculation and
deduction of any Excise Tax on the Payments and any federal, state and local
income taxes and Excise Tax on the Excise Tax Gross-Up Payment provided for in
this Section 6(f), shall be equal to the Payments.  In determining this amount,
the amount of the Excise Tax Gross-Up Payment attributable to federal income
taxes shall be reduced by the maximum reduction in federal income taxes that
could be obtained by the deduction of the portion of the Excise Tax Gross-Up
Payment attributable to state and local income taxes.  Finally, the Excise Tax
Gross-Up Payment shall be reduced by income or Excise Tax withholding payment
made by the Company or any Affiliate to any federal, state or local taxing
authority with respect to the Excise Tax Gross-Up Payment that was not deducted
from compensation payable to Executive.

 



 

 

 



(ii) All determinations required to be made under this Section 6(f), including
whether and when an Excise Tax Gross-Up Payment is required and the amount of
such Excise Tax Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, except as specified in Section 6(f)(i) above, shall be
made by the Company’s independent auditors (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and
Executive.  Such determination of tax liability made by the Accounting Firm
shall be subject to review by Executive’s tax advisor and, if Executive’s tax
advisor does not agree with such determination reached by the Accounting Firm,
then the Accounting Firm and Executive’s tax advisor shall jointly designate a
nationally recognized public accounting firm, which shall make such
determination.  All reasonable fees and expenses of the accountants and tax
advisors retained by either Executive or the Company shall be borne by the
Company.  Any Excise Tax Gross-Up Payment, as determined pursuant to this
Section 6(f), shall be paid by the Company to Executive within five days after
the receipt of such final determination in writing.  Any determination by a
jointly designated public accounting firm shall be binding upon the Company and
Executive.

  

(iii) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination thereunder, it is possible that
Excise Tax Gross-Up Payments will not have been made by the Company in an amount
that should have been made consistent with the calculations required to be made
hereunder (“Underpayment”).  In the event that Executive thereafter is required
to make a payment of any Excise Tax, any such Underpayment calculated in
accordance with and in the same manner as the Excise Tax Gross-Up Payment in
Section 6(f)(i) above shall be promptly paid by the Company to or for the
benefit of Executive.  In the event that the Excise Tax Gross-Up Payment exceeds
the amount subsequently determined to be due, such excess shall be repaid by the
Executive to the Company (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) within one hundred eighty (180) days from the date
that Executive receives written notice of the final determination of such excess
payment.

 

(g) COBRA. If Executive timely and properly elects health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"), the
Company shall reimburse the Executive for the monthly COBRA premium paid by the
Executive for himself and his dependents. Such reimbursement shall be paid to
the Executive on the 15th day of the month immediately following the month in
which the Executive timely remits the premium payment. The Executive shall be
eligible to receive such reimbursement until the earliest of: (i) the
twelve-month anniversary of the Termination Date; (ii) the date the Executive is
no longer eligible to receive COBRA continuation coverage; and (iii) the date on
which the Executive becomes eligible to receive substantially similar coverage
from another employer. Notwithstanding the foregoing, if the Company's making
payments under this Section 6(g) would violate the nondiscrimination rules
applicable to non-grandfathered plans under the Affordable Care Act (the "ACA"),
or result in the imposition of penalties under the ACA and the related
regulations and guidance promulgated thereunder), the parties agree to reform
this Section 6(g) in a manner as is necessary to comply with the ACA.
Notwithstanding anything to the contrary set forth herein, the rights of
Executive under this Section 6(g) shall only apply following the termination of
the employment of Executive other than (i) as a result of Executive’s death,
(ii) by the Company for Cause, (iii) by the voluntary resignation of Executive
without Good Reason, (iv) by expiration of the Employment Term or (v) by the
Executive with or without Good Reason under Section 6(b)(ii).

 



 

 

 



7. Non-competition; Non-Solicitation

 

(a)       Executive agrees that at all times while he is employed by the Company
and for a period of twelve (12) months thereafter if Executive’s employment is
terminated by Executive without Good Reason, by Executive with or without Good
Reason under Section 6(b)(ii) of this Agreement, or by the Company with Cause,
he will not, as a principal, agent, employee, employer, consultant, stockholder,
investor, director or co-partner of any person, firm, corporation or business
entity other than the Company, or in any individual or representative capacity
whatsoever, directly or indirectly, without the express prior written consent of
the Company:

 

(i) engage or participate in any business whose products or services are
directly competitive with that of the Company and which conducts or solicits
business, or transacts with suppliers or customers located, within the United
States, Great Britain or the European Union;

 

(ii) aid or counsel any other person, firm, corporation or business entity to do
any of the above; or

  

(iii) become employed by a firm, corporation, partnership or joint venture which
competes with the business of the Company within the United States, Great
Britain or the European Union;

 

provided that Executive shall be permitted to provide services to a Competitive
Entity (as defined below) that engages in a business whose products or services
are competitive with that of the Company so long as (A) Executive does not
perform, directly or indirectly, any services for that part of the business of
such Competitive Entity that competes with the Company, including, but not
limited to, any services performed in a supervisory role as an employee of a
direct or indirect parent company of any entity performing such competitive
business, and (B) the gross revenues generated by that part of the business of
such Competitive Entity that competes with the Company shall not exceed ten
percent (10%) of the gross revenues of such Competitive Entity, on a
consolidated basis, as of either of (1) the end of the fiscal year immediately
preceding the date that such employment by Executive with such Competitive
Entity shall commence or (2) the end of the fiscal quarter immediately preceding
the date that such employment by Executive with such Competitive Entity shall
commence. For purposes of this Agreement, “Competitive Entity” shall mean any
entity, including all direct and indirect parent companies, subsidiary companies
and Affiliates of such entity, that engages in a business whose products or
services are competitive with that of the Company.

 



 

 

  

(b)       Executive agrees that at all times while he is employed by the Company
and for a period of twenty-four (24) months thereafter (“Non-Solicitation
Period”) if Executive’s employment is terminated by Executive without Good
Reason, by Executive with or without Good Reason under Section 6(b)(ii), or by
the Company with Cause, he will not, as a principal, agent, employee, employer,
consultant, stockholder, investor, director or co-partner of any person, firm,
corporation or business entity other than the Company, or in any individual or
representative capacity whatsoever, directly or indirectly, without the express
prior written consent of the Company, knowingly request, induce or attempt to
influence any then existing customer of the Company to curtail any business they
are currently, or in the last 36 months have been, transacting with the Company.
Furthermore, during the Non-Solicitation Period, Executive shall not, without
the Company’s prior written consent, directly or indirectly, knowingly solicit
or encourage or attempt to influence any employee who was employed with the
Company at any time during the two (2) year period prior to the Termination Date
to leave the employment of Buyer.

 

For purposes of the definition of stockholder or investor used in this Section
7, the Executive may hold a non-control position as stockholder or investor in
the securities of publicly traded companies without the prior written consent of
the Company.

 

(c)       Since a material purpose of this Agreement is to protect the Company’s
investment in Executive and to secure the benefits of Executive’s background and
general experience in the industry and to protect the Confidential Information
of the Company, the parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of Sections 7, 17, 18
or 22 of this Agreement and that any such breach may cause the Company
irreparable harm. Therefore, in the event of a breach by Executive of any of the
provisions of Sections 7, 17, 18 or 22 of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
its favor, apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions of this Agreement.

 



 

 

 



(d)       Executive specifically authorizes and permits the Company to provide
any Person with which Executive serves (or may serve) as an employee, director,
owner, stockholder, consultant, partner (limited or general) or otherwise with a
copy of this Agreement or a general description of some or all of the terms of
this Agreement.

 

8. Indemnification. The Company shall indemnify Executive and hold him harmless
from and against all claims, losses, damages, expenses or liabilities (including
expenses of defense and settlement) based upon or in any way arising from or
connected with his employment by the Company or his service as a member of the
Board of Directors, to the maximum extent permitted by law.  To the fullest
extent permitted by law, the Company shall advance to Executive all expenses
necessary in connection with the defense of any action or claim which is brought
if indemnification cannot be determined to be available prior to the conclusion
of such action or the investigation of such claim.  The Company hereby
represents that it maintains and will continue to maintain during the Employment
Term (and for the applicable statute of limitations thereafter) director and
officer insurance in an amount of no less than One Million Dollars ($1,000,000)
in coverage and shall include Executive as an insured in any directors’ and
officers’ insurance policy it maintains. The provisions of this Section 8 shall
survive any termination or expiration of this Agreement.

 

9. Attorney Fees and Costs. In the event that any action or proceeding is
brought to enforce the terms and provisions of this Agreement, the prevailing
party shall be entitled to recover reasonable attorney fees and costs.

 

        10. Notices. All notices and other communications provided to either
party hereto under this Agreement shall be in writing and delivered by certified
or registered mail, postage prepaid, or by national overnight delivery service
(such as Federal Express), to such party at its/his address set forth below
its/his signature hereto, or at such other address as may be designated by
either party in conformity with the provisions of this Section 10, with any such
notices being deemed given when actually received by the recipient.

 

11. Construction. In construing this Agreement, if any portion of this Agreement
shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provisions.  In
construing this Agreement, the singular shall include the plural, the masculine
shall include the feminine and neuter genders as appropriate.  Without
limitation to the foregoing, nothing in this Agreement is intended to violate
the Sarbanes-Oxley Act of 2002, and to the extent that any provision of this
Agreement would constitute such a violation, such provision shall be modified to
the extent required by such Act, or, to the extent that such provision cannot be
so modified and is found to be invalid or unenforceable, the remaining terms and
provisions shall be given effect to the maximum extent permitted without
considering the void, invalid or unenforceable provision. Neither this Agreement
nor any uncertainty or ambiguity herein shall be construed or resolved against
any party hereto, whether under any rule of construction or otherwise. No party
to this Agreement shall be considered the draftsman. On the contrary, this
Agreement shall be construed and interpreted according to the ordinary meaning
of the words used so as fairly to accomplish the purposes and intentions of all
parties hereof.

 



 

 

 



12. Headings. The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

 

13. Governing Law; Arbitration; Jury Trial Waiver. 

 

(a)       This Agreement, and any statements, conduct, claims, causes of action,
liabilities or other matters relating to or arising out of or in connection with
this Agreement, shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without regard to choice of law or conflict of law
principles.

 

(b)       Except as set forth in Section 7(c), Executive and Company agree that
in the event a dispute arises concerning or relating, directly or indirectly, to
the interpretation, application or enforcement of this Agreement, such dispute
shall be submitted to binding arbitration in accordance with the employment
arbitration rules of the American Arbitration Association (“AAA”) by a single
impartial arbitrator experienced in employment law selected as follows: if
Company and Executive are unable to agree upon an impartial arbitrator within
ten days of a request for arbitration, the parties shall request a panel of
employment arbitrators from AAA and alternatively strike names until a single
arbitrator remains. The arbitration shall take place in Washington, D.C., and
both Executive and the Company agree to submit to the jurisdiction of the
arbitrator selected in accordance with AAA’s rules and procedures. To the
maximum extent permitted by law, Executive and the Company further agree that
arbitration as provided for in this section will be the exclusive remedy for any
such dispute and will be used instead of any court action, which is hereby
expressly waived, except for any request by either party hereto for temporary or
preliminary injunctive relief pending arbitration in accordance with applicable
law. The parties further agree that the award of the arbitrator shall be final
and binding on both parties. The arbitrator shall have discretion to award
monetary and other damages, or no damages, and to fashion such other relief as
the arbitrator deems appropriate. The Company and Executive will bear in equal
shares any filing fees and costs of the arbitration proceeding itself (for
example, arbitrators’ fees, conference room, transcripts), but each party shall
be responsible for its own attorneys’ fees (except as set forth in Section 9 of
this Agreement). THE COMPANY AND EXECUTIVE ACKNOWLEDGE AND AGREE THAT BY
AGREEING TO ARBITRATE, THEY ARE IRREVOCABLY AND UNCONDITIONALLY WAIVING ANY
RIGHT TO BRING AN ACTION AGAINST THE OTHER IN A COURT OF LAW, EITHER STATE OR
FEDERAL, AND ARE WAIVING THE RIGHT TO HAVE CLAIMS AND DAMAGES, IF ANY,
DETERMINED BY A JURY.

 

14. Entire Agreement. This Agreement (together with the stock option agreement
and the restricted stock agreements referred to herein) constitutes the entire
agreement and supersedes all other prior agreements and undertakings, both
written and oral, among Executive and the Company, with respect to the subject
matter hereof.

 

15. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors and assigns. Executive may not assign Executive’s rights or delegate
Executive’s obligations hereunder without the prior written consent of the
Company.

 



 

 

  

16. Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. The parties further agree that facsimile
signatures or signatures scanned into .pdf (or similar) format and sent by
e-mail shall be deemed original signatures.

 

17. Non-Disparagement. Executive agrees and covenants that Executive will not at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments, or statements concerning
the Company or its businesses, or any of its employees, officers, and existing
and prospective customers, suppliers, investors and other associated third
parties. The Company and its directors and executive officers will not at any
time make, publish or communicate to any person or entity or in any public forum
any defamatory or disparaging remarks, comments, or statements concerning the
Executive. This Section 17 does not, in any way, restrict or impede Executive or
the Company and its officers and directors from exercising protected rights to
the extent that such rights cannot be waived by agreement or from complying with
any applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation, or order. Executive or the
Company shall promptly provide written notice of any such order to the Chief
Financial Officer of the Company or the Executive, as applicable.

 

18. Confidential Information. Executive acknowledges that the information, data
and trade secrets (collectively, “Confidential Information”) obtained by
Executive during the course of Executive’s performance under this Agreement
concerning the business or affairs of the Company are the property of the
Company. For purposes of this Agreement, “trade secret” means any method,
program or compilation of information which is used in the Company’s business,
including, but not limited to: (a) techniques, plans and materials used by the
Company, (b) marketing methods and strategies employed by the Company, and (c)
all lists of past, present or targeted customers, clients, suppliers, business
partners, teaming members and/or other Persons who have done business with the
Company. Executive agrees that Executive will not, during the term of
Executive’s employment with the Company and for a period of twenty-four (24)
months thereafter, disclose to any unauthorized Person or use for Executive’s
own account any of such Confidential Information without the written consent of
the Company. Executive agrees to deliver to the Company at the termination of
Executive’s employment, or at any other time the Company may request, all
memoranda, notes, plans, records, reports and other documents (and copies
thereof) relating to the business of the Company which Executive may then
possess or have under Executive’s control. Notwithstanding the terms of this
Agreement, Confidential Information may be disclosed by Executive when and to
the limited extent compelled by written notice from a government agency or when
and to the limited extent compelled by legal process or court order by a court
of competent jurisdiction, provided that, to the extent legally permissible,
Executive shall give the Company prompt written notice of such request or order
and the Confidential Information to be disclosed as far in advance of its
disclosure as possible so that the Company may seek appropriate an protective
order. Notwithstanding the terms of this Agreement, Executive may disclose the
Confidential Information of the Company in connection with the proposed
performance by Executive of Executive’s duties under this Agreement, subject to
the Company’s prior approval. Confidential Information does not include
information which (a) is generally known to the industry or the public other
than as a result of a breach of this Agreement or any other agreements by
Executive, or (b) is or becomes available to Executive on a non-confidential
basis from a source other than the Company or its subsidiaries or Affiliates or
their respective directors, employees or agents.

 



 

 

  

19. Withholding. Anything to the contrary notwithstanding, all payments required
to be made by the Company hereunder to Executive or his beneficiaries, including
his estate, shall be subject to withholding of such amounts relating to taxes as
the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation.  In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
payment of taxes as permitted by law, provided it is satisfied in its sole
discretion that all requirements of law affecting its responsibilities to
withhold such taxes have been satisfied.

 

20. Survival. The respective rights and obligations of the parties hereunder,
including under Sections 7, 17, 18, 20, 21, 22, 24 and 25 of this Agreement,
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

 

21. Resignation of Offices. Promptly following the termination of Executive’s
employment with the Company for any reason other than his death, Executive shall
promptly deliver to the Company reasonably satisfactory evidence of Executive’s
resignation from all positions that Executive may then hold as an employee,
officer or director of the Company or any Affiliate.

 

22. Disclosure and Assignment to Company of Inventions and Innovations.

 

(a) Executive agrees to disclose and assign to the Company as the Company’s
exclusive property, all inventions and technical or business innovations,
including but not limited to all patentable and copyrightable subject matter
(collectively, the “Innovations”) developed, authored or conceived by Executive
solely or jointly with others during the period of Executive’s employment,
including during Executive’s employment prior to the date of this Agreement, (1)
that are along the lines of the business, work or investigations of the Company
to which Executive’s employment relates or as to which Executive may receive
information due to Executive’s employment with the Company, or (2) that result
from or are suggested by any work which Executive may do for the Company or (3)
that are otherwise made through the use of Company time, facilities or
materials. To the extent any of the Innovations is copyrightable, each such
Innovation shall be considered a “work for hire.”

 

(b) Executive agrees to execute all necessary papers and otherwise provide
proper assistance (at the Company’s expense), during and subsequent to
Executive’s employment, to enable the Company to obtain for itself or its
nominees, all right, title, and interest in and to patents, copyrights,
trademarks or other legal protection for such Innovations in any and all
countries.

 



 

 

 



(c) Executive agrees to make and maintain for the Company adequate and current
written records of all such Innovations.

 

(d) Upon any termination of Executive’s employment, employee agrees to deliver
to the Company promptly all items which belong to the Company or which by their
nature are for the use of Company employees only, including, without limitation,
all written and other materials which are of a secret or confidential nature
relating to the business of the Company.

 

(e) In the event the Company is unable for any reason whatsoever to secure
Executive’s signature to any lawful and necessary documents required, including
those necessary for the assignment of, application for, or prosecution of any
United States or foreign application for letters patent or copyright for any
Innovation, Executive hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to act for and in Executive’s behalf and stead to execute and
file any such applications and to do all other lawfully permitted acts to
further the assignment, prosecution, and issuance of letters patent or
registration of copyright thereon with the same legal force and effect as if
executed by Executive. Executive hereby waives and quitclaims to the Company any
and all claims, of any nature whatsoever, which Executive may now have or may
hereafter have for infringement of any patent or copyright resulting from any
such application.

 

23. Amendment. Any provision of this Agreement may be amended or waived only
with the prior written consent of the Company and Executive.  Notwithstanding
anything in this Agreement to the contrary, the Company shall unilaterally have
the right to amend this Agreement to comply with Section 409A of the Code so
long as such amendment does not impair the rights of the Executive (in which
case they shall reasonably cooperate); provided that any adjustment in the
timing of the payments to be received by Executive hereunder shall not be deemed
to be an impairment of the rights of Executive.

 

24. Tolling. Should Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which Executive ceases to be in violation of such obligation.

 

25. Section 409A.

 

(a) General Compliance. This Agreement is intended to comply with Section 409A
or an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a "separation from service"
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by Executive on account of non-compliance with Section 409A.

 



 

 

 



(b) Specified Employees. Notwithstanding any other provision of this Agreement,
if any payment or benefit provided to Executive in connection with Executive’s
termination of employment is determined to constitute "nonqualified deferred
compensation" within the meaning of Section 409A and Executive is determined to
be a "specified employee" as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Termination Date or, if earlier, on
Executive's death (the "Specified Employee Payment Date"). The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to Executive in a lump sum on the Specified Employee
Payment Date and thereafter, any remaining payments shall be paid without delay
in accordance with their original schedule.

 

(c) Reimbursements. Solely to the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:

 

(i)       the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

 

(ii)       any reimbursement of an eligible expense shall be paid to Executive
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and

 

(iii) any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.

 

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 

 

 

IN WITNESS WHEREOF, this Agreement shall be effective as of the date specified
in the first paragraph of this Agreement.

 

    WIDEPOINT CORPORATION:               /s/ Steve L. Komar       Name: Steve L.
Komar       Title:  Executive Chairman  

 

 

    EXECUTIVE:               /s/ Jeffrey Nyweide       Name: Jeffrey Nyweide    
     

 

 

 

 

EXHIBIT A



OUTSIDE ACTIVITIES

 

Name of Business

 

Type of Business Activities of Employee Boorn Brook Farm Vacation/rental
property Owner Village Picture Shows Inc. Movie theater Owner SMG/Insignia
Promotions Promotional products Advisor Ragan Communications
Communications/public relations Advisor

 

 

 

 

EXHIBIT B

 

Supplemental Executive & Senior Officer Benefits:

 

Reimbursement of all ordinary and necessary expenses associated with performing
the Northern Virginia area on-site duties of the CEO, including budgeted travel
and expenses to Company offices including all travel expenses from a Vermont
office, in accordance with applicable written policies and guidelines of the
Company. Grossed up for any applicable taxes. To the extent that there is a
conflict between the terms of this Exhibit B and the written policies and
guidelines of the Company with respect to the reimbursement of such travel and
living expenses, the terms and conditions of this Exhibit B shall govern.

 

   

 

 

      Reimbursement for Travel         Air Travel Domestic Coach    
International Business           Air Club Membership Included          
Parking/Auto Allowance Included                       Equipment         Home
Office   $600/month        PC, Printer, Fax, PDA          High Speed Internet,
Phone           Annual physical     $2,500         Legal/Professional Fees
One-Time Reimbursement as of Date of Original Employment

$10,000



 





 

 